Opinion filed December 31, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00232-CV
                                   ___________

              DIRECTORY ASSISTANTS, INC., Appellant
                                          V.
             BIG COUNTRY VEIN RELIEF, L.P., Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV0907226

                     MEMORANDUM OPINION
      Appellant, Directory Assistants, Inc., has filed in this court an unopposed
motion to dismiss the appeal. Appellant states that the parties “have finalized the
settlement of their dispute,” and Appellant requests that we dismiss the appeal in
this matter. Therefore, in accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
      The motion is granted, and the appeal is dismissed.




December 31, 2014                                           PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.